The plaintiff asks this court to give to the trial court "more specific instructions" regarding the carrying into effect of the modified decree heretofore directed by us to be entered. The request goes to two points.
1. It is urged that the right of the bondholders to a sale of the entire property is not dependent upon the determination of the extent of the relative rights of the New Liverpool Salt Company and the Southern Pacific Company, and that the court below should, therefore, be directed to proceed at once with the sale without awaiting the appraisement of the property. In the judgment rendered by us, we designedly omitted to prescribe the time of sale. Whether the sale should precede or follow the determination of the values of the parts of the property in which the New Liverpool Salt Company and the Southern Pacific Company are, respectively, entitled to priority is a question to be answered in the first instance by the trial court. That court should determine this question in the exercise of a sound discretion, upon a consideration of all the equities involved, after hearing the various parties in interest.
2. The plaintiff also asks for an addition or modification designed to guard against the possibility that the Southern Pacific Company may be given some measure of priority over holders of bonds. We see no occasion for any such modification of the judgment rendered. That the rights of the holders *Page 223 
of bonds are superior to those of the Southern Pacific Company in and to every part of the property is plainly declared in the parts of the decree which are affirmed, and there is nothing to affect this position in the modification ordered. Our judgment does not undertake to set out the exact form of the modified decree to be entered by the court below, but leaves it to that court to frame the decree in such form as will preserve the relative rights of all of the parties, as declared by those portions of the decree which are affirmed, and by our opinion and judgment.
The application is denied.
Shaw, J., Lawlor, J., and Angellotti, C. J., concurred.